
	

114 HR 3021 IH: AIR Survey Act of 2015
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3021
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. Pompeo (for himself, Mr. Mullin, Mr. Schrader, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Natural Gas Act to allow the use of aerial survey data for certain applications, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Aerial Infrastructure Route Survey Act of 2015 or the AIR Survey Act of 2015. 2.Aerial survey data allowed for certain applicationsSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following new subsection:
			
				(i)Aerial Survey Data
 (1)Data collected by aerial surveyData collected by aerial survey shall be accepted in lieu of, and given equal weight to, ground survey data for the purposes of—
 (A)completing any prefiling process established to facilitate the formal application process for obtaining a certificate of public convenience and necessity under this section; or
 (B)completing an application associated with a Federal authorization (as defined in section 15(a) with respect to an application for a certificate of public convenience and necessity under this section).
 (2)VerificationAn agency accepting aerial survey data pursuant to paragraph (1)(B) may require, as a condition of approval of an application associated with a Federal authorization described in such paragraph, that such aerial survey data be verified through the use of ground survey data before the construction or extension of a facility that is the subject of such application..
		
